RACOMBE, Circuit Judge.
I concur in the conclusion reached becam e I think the orders about to* be entered in the District Court would be appealable; therefore no writ of prohibition should issue, even if this court had the power to issue such writ. On other points set forth in 1he opinion I do' not concur.
The statute providing for limited liability and the rules made in conformity therewith give to the American owner of an American vessel, sunk as the Titanic was, the right to compel all claimants resident here and all claimants resident elsewhere, but who have brought their claims into any American court, to come into the statutory proceeding. Such owner is entitled under the statute and the rules to ati injunction to protect that right. The sort of injunction which is issued to protect that right is well settled by long established practice.
The Supreme Court has now held that the British owner of a British vessel similarly lost, who has a residence and property here which may he reached by attachment, has the right to avail of the provisions of this statute; indeed it has further held that in a proceeding under such statute initiated by the British owner the conditions to be complied with to provide a corpus shall be such as the American, not the British, statute provides. So much is the settled law of this case. That being so, 1 do not see how in the case of the British owner who is availing of this statute, any more than in the case of an American owner, the District Court can properly do otherwise than issue the injunction in its usual form, the form well recognized and applied in countless cases initiated since the statute was passed, or can properly modify that injunction to the owner’s prejudice or make exceptions in the one case, which it would not make in the other.
As to what is the scope of the injunction authorized and issued under the statute and rules—whether it be far-reaching or narrow—that is a question touching which opinions may differ. That being so, the question should be disposed of directly not indirectly; the person who thinks it should be construed narrowly may act on that assumption, and upon proceeding to hold him in contempt the question of construction will he settled, finally perhaps by the Supreme Court. But if, upon the theory that it should be narrowly construed, the judge who issues it should modify its usual terms so as to secure such a construction, the person who is entitled to it is deprived of his right to a relief given by statute, should the court of last resort hold, it may he in some other case, that the statute contemplated the issuance of a broad injunction.
Recording merely this divergence from the views expressed by the majority of the court, I concur in the conclusion to deny application for writ of prohibition.